Citation Nr: 0123287	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  94-05 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for peripheral neuritis.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for rheumatic arthritis.

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for avitaminosis with malnutrition.

4.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for peptic ulcer disease.

5.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for gingivitis.

6.  Entitlement to service connection for tremors of the 
right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from September 1941 
to April 1942 and from September 1945 to March 1946.  

The issues of entitlement to service connection for 
peripheral neuritis, peptic ulcer, avitaminosis with 
malnutrition, and gingivitis were previously denied by the 
Department of Veterans Affairs (VA) in a rating decision of 
October 1989.  Subsequently, a rating action in March 1990 
confirmed the denial of service connection for peptic ulcer 
and avitaminosis with malnutrition; that rating action also 
denied service connection for rheumatic arthritis with 
lumbago.  The veteran perfected his appeal of those issues.  
In April 1991, the Board of Veterans' Appeals (hereinafter 
Board) remanded the case to the RO for further development.  

Of record is a statement dated and received in October 1991, 
wherein the veteran wrote "I would like to withdraw my 
appeal."  Therefore, the October 1989 and March 1990 rating 
actions became final.  

The current matters come before the Board on appeal from 
rating decisions of the Manila, Philippines Regional Office 
(RO).  By a rating action in December 1993, the RO denied the 
veteran's attempt to reopen his claims for service connection 
for peptic ulcer disease and gingivitis; this rating action 
also denied the veteran's claim of entitlement to service 
connection for tremors of the right hand.  

A notice of disagreement (NOD) with the denial of service 
connection for tremors of the right hand was received in 
January 1994.  A statement of the case, pertaining to tremors 
of the right hand, was issued in February 1994, and a 
substantive appeal regarding that claim was received in March 
1994; the substantive appeal is also construed as a notice of 
disagreement with the denial of the attempt to reopen the 
claim for service connection for peptic ulcer disease and 
gingivitis.  

By a rating action in March 1995, the RO confirmed its denial 
of the veteran's attempt to reopen his claims for service 
connection for peptic ulcer disease and gingivitis, as well 
as his attempt to reopen his claims for service connection 
for peripheral neuritis and avitaminosis with malnutrition.  
That rating action also confirmed the denial of service 
connection for tremors of the right hand.  A supplemental 
statement of the case (SSOC), regarding tremors of the right 
hand, was issued in April 1995.  A NOD, regarding the denial 
of the claims for service connection for peripheral neuritis, 
and avitaminosis with malnutrition was received in October 
1995.  

By a rating action in April 1996, the RO confirmed its denial 
of the veteran's claims.  An SSOC, regarding tremors of the 
right hand, was issued in April 1996.  VA compensation 
examinations were conducted in October 1997.  A rating action 
of February 1998 confirmed and continued the denial of the 
veteran's claims for service connection.  

An SSOC, addressing all of the issues, was prepared and sent 
to the veteran in March 1998.  A letter from the veteran 
received in March 1998 was construed as the substantive 
appeal with the denial of the veterans' claims.  

In May 1998, the Board remanded the case to the RO for 
further development.  VA compensation examinations were 
conducted in October 1999.  A medical opinion was provided in 
September 2000.  An SSOC regarding all of the issues were 
issued in September 2000.  The appeal was returned the Board 
in July 2001.  

In the September 2000 supplemental statement of the case, the 
RO determined that new and material evidence had been 
submitted to reopen the veteran's claims of service 
connection for peripheral neuritis, peptic ulcer disease, 
rheumatic arthritis, avitaminosis with malnutrition, and 
gingivitis, and decided those issues on the merits.  

The Board notes, however, that the United States Court of 
Appeals for Veterans Claims has held that the new and 
material evidence requirement is a material legal issue which 
the Board has a legal duty to address, regardless of the 
regional office's action.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

Thus, the Board must first address the issues as styled on 
the first page of the present decision, namely, whether new 
and material evidence has been submitted to reopen the 
veteran's claims of entitlement to service connection for 
peripheral neuritis, peptic ulcer disease, rheumatic 
arthritis, avitaminosis with malnutrition, and gingivitis.  
The Board may then, if otherwise appropriate, consider the 
merits of the claims.  



FINDINGS OF FACT

1.  The October 1989 rating decision denying the veteran's 
claim of entitlement to service connection for peripheral 
neuritis is final.  

2.  The evidence received since the October 1989 decision, 
which includes lay statements, VA examination reports, and 
private medical evidence, bears directly and substantially on 
the veteran's claim, and therefore must be considered in 
order to fairly decide the merits of the claim.  

3.  The March 1990 rating decision denying the veteran's 
claim of entitlement to service connection for rheumatic 
arthritis is final.  

4.  The evidence added to the record since 1990 does not bear 
directly and substantially upon the issue and, by itself or 
in combination with the evidence previously of record, is not 
so significant that it must be considered in order to fairly 
decide the merits of this claim.  

5.  By a rating action in October 1989, the RO denied service 
connection for avitaminosis with malnutrition; in March 1990, 
the RO confirmed and continued its denial of the veteran's 
claim.  

6.  Additional evidence since the March 1990 decision, the 
last prior final denial of service connection for 
avitaminosis with malnutrition, when considered in 
conjunction with the evidence that had previously been 
considered, is cumulative or not so significant that it must 
be considered in order to adjudicate the merits of the claim.  

7.  By a rating action in October 1989, the RO denied service 
connection for peptic ulcer disease; in March 1990, the RO 
confirmed and continued its denial of the veteran's claim.  

8.  The evidence added to the record since 1990 does not bear 
directly and substantially upon the issue and, by itself or 
in combination with the evidence previously of record, is not 
so significant that it must be considered in order to fairly 
decide the merits of this claim.  

9.  The October 1989 rating decision denying the veteran's 
claim of entitlement to service connection for gingivitis is 
final.  

10.  The evidence added to the record since 1989, which 
includes lay statements, VA examination reports, and private 
medical records that reflect current diagnosis of gingivitis, 
bears directly and substantially on the veteran's claim, and 
therefore must be considered in order to fairly decide the 
merits of the claim.  

11.  Periodontal disease, including gingivitis, is not a 
disability within the meaning of applicable VA legislation 
providing compensation benefits.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the October 1989 rating 
decision, wherein the RO denied entitlement to service 
connection for peripheral neuritis, is new and material, and 
the veteran's claim for that benefit is reopened.  38 
U.S.C.A. §§ 5103A, 5108, 7104, 7105 (West 1991 & Supp. 2001), 
Pub. L. No. 106-475, § 4,114 Stat. 2096, 2097-98 (2000); 38 
C.F.R. §§ 3.104(a), 3.156(a) (2000).  

2.  The March 1990 rating action is final; evidence submitted 
since that decision does not constitute new and material 
evidence to reopen the veteran's claim of entitlement to 
service connection for rheumatic arthritis.  38 U.S.C.A. 
§§ 5108, 7104, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a).  

3.  The March 1990 rating action is final; evidence submitted 
since that decision does not constitute new and material 
evidence to reopen the veteran's claim of entitlement to 
service connection for avitaminosis with malnutrition.  38 
U.S.C.A. §§ 5103A, 5108, 7104, 7105; 38 C.F.R. §§ 3.104(a), 
3.156(a).  

4.  The March 1990 rating action is final; evidence submitted 
since that decision does not constitute new and material 
evidence to reopen the veteran's claim of entitlement to 
service connection for peptic ulcer disease.  38 U.S.C.A. 
§§ 5103A, 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a).  

5.  Evidence submitted since the October 1989 rating 
decision, wherein the RO denied entitlement to service 
connection for gingivitis, is new and material, and the 
veteran's claim for that benefit is reopened.  38 U.S.C.A. 
§§ 5102A, 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a).  

6.  The claim of entitlement to service connection for 
gingivitis for purposes of payment of disability compensation 
lacks legal merit.  38 C.F.R. §§ 3.381-82, 4.149 (2000); 38 
C.F.R. §§ 3.381, 4.150 (2000); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Laws, Regulations, and Court Precedents.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2000).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  Congenital or developmental defects, refractive 
error of the eye, personality disorders and mental deficiency 
as such are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).  However, 
service connection for a congenital disability may be awarded 
if the disability is aggravated during active service.  
VAOPGCPRECOP 82-90 (O.G.C. Prec. 82-90).  

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applies.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2000).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

As to dental conditions, service connection will be granted 
for disease or injury of individual teeth and of the 
investing tissues, shown by the evidence to have been 
incurred in or aggravated by service.  And as to each 
noncompensable service-connected dental condition, a 
determination will be made as to whether it is due to a 
combat wound or other service trauma.  38 C.F.R. § 3.381.  
The significance of finding that a dental condition is due to 
service trauma is that a veteran will be eligible for VA 
dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c).  It should be noted, however, that 
service connection for periodontal disease, or for teeth that 
are carious but treatable, or for teeth that are missing but 
replaceable, or for dental or alveolar abscesses, may only 
("solely") be granted for the purpose of receiving dental 
treatment from VA (i.e., not compensation). See 38 C.F.R. 
§ 3.381(a) (2000) (formerly 38 C.F.R. § 4.149).  And 
furthermore, "acute" periodontal disease will not be 
considered service-connected even for treatment purposes, nor 
will teeth that were extracted prior to 180 days into the 
veteran's period of active service because of "chronic" 
periodontal disease.  See 38 C.F.R. § 3.381(e), (f) (2000).  

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2000).  
Because five of the issues in this case did not arise from an 
original claim, but rather came from an attempt to reopen 
claims which were previously denied, the Board must bear in 
mind the important distinctions between those two types of 
claims.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

The Board notes that, until recently, precedent of the United 
States Court of Appeals for Veterans Claims had mandated a 
three-step process to be applied in adjudicating an attempt 
to reopen a previously denied claim.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc), interpreting and applying the 
decision of the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, supra.  The procedure 
therein required was--first, it had to be determined whether 
the appellant had presented new and material evidence under 
38 C.F.R. § 3.156(a); second, after the claim was reopened, 
it had to be determined whether, based upon all the evidence 
of record, the claim, as reopened, was well grounded; third, 
if the claim was well-grounded, the merits of the claim had 
to be addressed and, if ripe for decision, adjudicated.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc), 
vacated on other grounds sub nom.  Winters v. Gober, 219 F.3d 
1375 (Fed.Cir. 2000).  

In addition, the law has long been clear that "the Board does 
not have jurisdiction to consider a claim which [has been] 
previously adjudicated unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  

During the pendency of the veteran's appeal, the Veterans' 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  This legislation 
is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The provisions of the regulations 
applicable to attempts to reopen finally disallowed claims 
are effective for claims received on or after August 29, 
2001.

The provisions of 38 U.S.C.A. § 5103(a) (West Supp. 2001) 
provide that upon receipt of a complete or substantially 
complete application, the Secretary shall notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of that notice, the Secretary shall 
indicate which portion of that information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, the Secretary, in accordance with section 5103A of this 
title and any other applicable provisions of law, will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(b)(1) (West Supp. 2001) provides that in the case of 
information or evidence that the claimant is notified under 
subsection (a) is to be provided by the claimant, if such 
information or evidence is not received by the Secretary 
within one year from the date of such notification, no 
benefit may be paid or furnished by reason of the claimant's 
application.  See 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)(1), (e)).  

The provisions of 38 U.S.C.A. § 5103A(a)(1) (West Supp. 2001) 
generally provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary.  38 U.S.C.A. § 5103A(a)(2) 
(West Supp. 2001) provides that the Secretary is not required 
to provide assistance to a claimant under this section if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Such are implemented at 
66 Fed. Reg. 45,620, 45,630-31 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c), (d)).  

Specific guidelines for obtaining service records, records in 
the custody of a Federal agency, and records not in the 
custody of a Federal agency; guidelines for notifying the 
claimant when records are unavailable; and, guidelines as to 
when a VA examination is required are found at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(1-4), (d), (e)).  See also 
38 U.S.C.A. § 5103A(a-d) (West Supp. 2001).  Thirty-eight 
C.F.R. § 3.159 is revised in its entirety and now includes 
definitions such as what is considered to be competent lay 
and medical evidence and what is considered to be a 
substantially complete application.  66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(a)(1)-(3)).

Nothing in the VCAA is construed as requiring the Secretary 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described 
in 38 U.S.C.A. § 5108 (West 1991); see 38 U.S.C.A. § 5103A(f) 
(West Supp. 2001).  

The implementing regulations more specifically address duties 
attendant to the consideration of applications to reopen 
claims:  

As effective prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

The implementing regulations also identify the categories of 
assistance that must be provided to an individual attempting 
to reopen a finally decided claim.  Such categories are 
obtaining existing service medical and other relevant, 
existing records, but the regulations provide that no VA 
examination must be obtained absent receipt of new and 
material evidence.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  The portion 
of what is to be codified at 38 C.F.R. § 3.159(c) pertaining 
to new and material claims is effective as to claims filed 
after August 29, 2001, and not effective retroactive to 
November 9, 2000.

The implementing regulations also remove references to 
"well-grounded" claims found in the former regulations, 
effective November 9, 2000.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.102) and 
66 Fed. Reg. 45,620, 45,632 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.326).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court of Appeals for Veterans Claims (Court) held that where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  In 
Bernard v. Brown, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard, 4 Vet. App. 384, 392-94 (1993).

The Board finds that the veteran is not prejudiced by its 
consideration of his claims pursuant to this new legislation 
and implementing regulations insofar as VA has already met 
all notice and duty to assist obligations to the veteran 
under the new law, to include as delineated under the newly 
promulgated implementing regulations.  In essence, the 
veteran in this case has been notified of the laws and 
regulations governing entitlement to the claimed benefits, 
and has, by information letters, rating actions, the 
statement of the case and supplemental statements of the 
case, been advised of the evidence considered in connection 
with his appeal, and the evidence potentially probative of 
the claims throughout the procedural course of the claims 
process.  

The RO has, in accordance with the Board's remand, invited 
the veteran to identify pertinent records, and has attempted 
to obtain pertinent records, there have been no reports of 
unavailable records.  

The veteran has offered argument as to the merits of his 
claims and has identified no further evidence pertinent to 
the appeal.  The veteran's representative has had the 
opportunity to make arguments with regard to the VCAA, and 
did in fact, make such arguments in a presentation to the 
Board in August 2001.  

The veteran has not had an opportunity to make arguments 
referable to the new regulations; however, the regulations 
merely define terms and provide procedures for implementing 
the VCAA.  The regulations do not provide any rights other 
than those provided by the VCAA.  66 Fed. Reg. 45,629.  

For the reasons set out above, the veteran will not be 
prejudiced as a result of the Board deciding this claim 
without first affording the RO an opportunity to consider the 
claims anew in light of the newly published regulations found 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), 
or without first affording the veteran opportunity to respond 
specific to the new regulatory language.  A remand for 
adjudication by the RO would thus serve only to further delay 
resolution of the veteran's claims.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

It is necessary that this case be adjudicated, initially, on 
the issue of whether new and material evidence is of record 
to reopen the previously denied claim of service connection 
for residuals of a low back injury.  Under the VCAA well-
groundedness following the reopening of a claim is a moot 
point.  If it is determined that new and material evidence 
has been presented under 38 C.F.R. § 3.156(a), and the 
veteran's claim is reopened, barring a need for any further 
development, a merits analysis must then be undertaken.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" -- 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet. App. 273, 283-285 (1996).  

This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  Previously, whether evidence was 
"material" turned essentially upon the reasonable possibility 
that when viewed in the context of all the evidence, it would 
change the outcome.  See Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991).  However, although the Federal Circuit's 
decision in Hodge, supra, overruled Colvin and its progeny as 
to the materiality test, it does not appear, however, that 
the analysis as to what is new evidence has been overruled.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 326 (1999), 
noting that Hodge did not deal with the test for determining 
whether evidence is new, which is a separate decision from 
whether it is material.  See also Anglin v. West, 203 F.3d 
1343, 1346 (Fed. Cir. 2000) ("nothing in Hodge suggests that 
the understanding of 'newness' as embodied in the first prong 
of the Colvin test is inadequate or in conflict with the 
regulatory definition of new and material evidence").  

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims: "Hodge provides for a reopening 
standard which calls for judgments as to whether new evidence 
(1) bears directly or substantially on the specific matter, 
and (2) is so significant that it must be considered to 
fairly decide the merits of the claim."  Fossie v. West, 12 
Vet. App. 1, 4 (1998), motion for recon/review denied, 12 
Vet. App. 234 (1999).  In determining whether newly submitted 
evidence is material under the caselaw discussed above, we 
are further guided by the Federal Circuit Court's discussion 
of the "uniquely pro-claimant" quality of the veterans' 
benefits system such that, although "not every piece of new 
evidence is 'material' . . . we are concerned . . . that some 
new evidence may well contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
supra, at 1363.  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  

II.  New and material evidence to reopen 
the claim for service connection for 
peripheral neuritis.

When this case was considered by the RO in October 1989, the 
record showed that the veteran had served on active duty from 
September 1941 to April 1942, and from September 1945 to 
March 1946.  The service medical records, including a 
separation examination conducted in March 1946, were 
completely silent with respect to any complaints, findings, 
or diagnosis of peripheral neuritis.  The record is devoid of 
any records until 1989.  

Of record was a private treatment report dated in February 
1989, consisting of a report of a radiographic study of the 
lungs.  Received in August 1989 was a private medical 
statement from Geraldo G. Gelvosa, M.D., dated in July 1989, 
certifying that the veteran had been examined and treated at 
Kabankalan District Hospital for several disorders, including 
peripheral neuritis.  

By a rating action in October 1989, the RO denied the 
veteran's claim of entitlement to service connection for 
peripheral neuritis, based upon a finding that the service 
medical records did not show that the veteran was diagnosed 
with or that he had received treatment for peripheral 
neuritis.  

The evidence received since the October 1989 decision 
essentially consists of: a private medical statement from 
Felipe Garilva, M.D., dated in October 1986; former POW 
medical history (VA Form 10-0048), completed by the veteran 
in November 1991; a private medical statement from Gervacio 
G. Golisao, M.D., dated in March 1992; a medical certificate 
from Avelino A. Alvarez, M.D., dated in August 1992; a 
medical certificate from Alberto A. Santiago, M.D., dated in 
July 1993; a medical certificate from Andres T. Albior, M.D., 
dated in October 1993; a medical certificate from Jorge H. 
Sarmento, M.D., dated in October 1994; a medical certificate 
from Josue T. Alvarez, M.D., dated in September 1995; an 
Administrative Decision, approved in March 1996; a medical 
statement from Dr. Josue Alvarez, dated in May 1996; a 
medical statement from Dr. Josue Alvarez, dated in July 1996; 
a copy of the medical statement from Dr. Alberto A. Santiago, 
dated in July 1993 and received in October 1997; report of a 
VA examination conducted in October 1997; progress notes 
dated in March 1998; report of a VA examination conducted in 
October 1999; and a medical opinion dated in September 2000.  

The Board notes that the newly received medical records are 
both new and material; that is, the evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Of significance is the fact 
that the medical evidence of record confirms that the veteran 
currently suffers from peripheral neuritis.  Significantly, 
in a medical statement dated in October 1994, Dr. Jorge 
Sarmento opined that the veteran had been examined and 
treated for peripheral neuropathy that developed as a result 
of military service.  The medical evidence also reflects that 
the veteran was afforded a VA examination in October 1999, at 
which time he complained of numbness in all four extremities.  
Following a physical examination, which included a nerve 
conduction study, the pertinent diagnosis was multiple 
peripheral neuropathy, myelinopathic more axonopathic, 
sensory more than motor, affecting the lower more than the 
upper extremities.  In addition, the medical statements from 
the veteran's treating physicians provide competent evidence 
that the veteran's peripheral neuritis was incurred during 
his period of active duty in World War II.  

In view of the foregoing evidence, and without adjudicating, 
in the first instance, the credibility of the evidence 
submitted, the Board finds that the evidence bears directly 
and substantially upon the specific matter under 
consideration, and, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156.  Accordingly, the Board concludes that 
the veteran has submitted evidence that is new and material, 
and the claim for peripheral neuritis is reopened.  

III.  New and material evidence to reopen 
the claim for service connection for 
rheumatic arthritis.

When this case was considered by the RO in March 1990, the 
service medical records, including a separation examination 
conducted in March 1946, were completely silent with respect 
to any complaints, findings, or diagnosis of rheumatic 
arthritis.  The post-service record is devoid of any findings 
of rheumatic arthritis until 1990.  

Submitted in support of the veteran's claim was a private 
treatment report, dated in February 1989, consisting of a 
report of a radiographic study of the lungs.  Also submitted 
in August 1989 was a private medical statement from Geraldo 
G. Gelvosa, M.D., dated in July 1989, certifying that the 
veteran had been examined and treated at Kabankalan District 
Hospital for several disorders.  These reports do not reflect 
any complaints, findings or diagnosis of rheumatic arthritis.  

Received in November 1989 was a medical statement from Dr. 
Felipe Garilva, dated in October 1986, indicating that the 
veteran had been examined and had received treatment for 
several disabilities, including rheumatic arthritis.  Dr. 
Garilva stated that the veteran's disability was incurred 
during his period of active duty in World War II.  

By a rating action in March 1990, the RO denied the veteran's 
claim of entitlement to service connection for rheumatic 
arthritis, based upon a finding that rheumatic arthritis was 
not shown in service or within one year of separation.  

The evidence received since the March 1990 decision 
essentially consists of: former POW medical history (VA Form 
10-0048), completed by the veteran in November 1991; a 
medical statement from Gervacio G. Golisao, M.D., dated in 
March 1992; a medical certificate from Avelino A. Alvarez, 
M.D., dated in August 1992; a medical certificate from 
Alberto A. Santiago, M.D., dated in July 1993; a medical 
certificate from Andres T. Albior, M.D., dated in October 
1993; a medical certificate from Jorge H. Sarmento, M.D., 
dated in October 1994; a medical certificate from Josue T. 
Alvarez, M.D., dated in September 1995; an Administrative 
Decision, approved in March 1996; a medical statement from 
Dr. Josue Alvarez, dated in May 1996; a medical statement 
from Dr. Josue Alvarez, dated in July 1996; a copy of the 
medical statement from Dr. Alberto A. Santiago, dated in July 
1993 and received in October 1997; report of a VA examination 
conducted in October 1997; progress notes dated in March 
1998; report of a VA examination conducted in October 1999; 
and a medical opinion dated in September 2000.  

After a review of the additional evidence, the Board finds 
that the medical evidence submitted by the veteran in support 
of his current claim is not new and material in that it is 
clearly cumulative of evidence previously of record, which 
showed that the veteran was diagnosed with rheumatic 
arthritis, but the records did not show that the veteran 
developed rheumatic arthritis as a result of military 
service.  

The new evidence simply reflects ongoing care and treatment 
for arthritis, albeit diagnosed as a different form of 
arthritis.  Following a VA orthopedic examination in October 
1997, the veteran was diagnosed with moderate hypertrophic 
degenerative osteoarthritis, lumbosacral spine.  However, it 
was already known that the veteran had arthritis long after 
service.  This evidence is essentially cumulative of evidence 
of record at the time of the March 1990 decision.  

In sum, the evidence submitted subsequent to the March 1990 
rating decision fails to address the bases for the original 
denial of the veteran's claim.  Thus, since the evidence 
submitted is not "new and material" as contemplated by 
section 3.156, it does not provide a basis to reopen the 
veteran's claim for service connection for rheumatic 
arthritis.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


IV.  New and material evidence to reopen 
the claim for service connection for 
avitaminosis with malnutrition.

When this case was considered by the RO in March 1990, the 
service medical records, including a separation examination 
conducted in March 1946, were completely silent with respect 
to any complaints, findings, or diagnosis of avitaminosis 
with malnutrition.  

The record is devoid of any records until 1989, at which time 
the veteran submitted a private medical statement from Dr. 
Geraldo G. Gelvosa, dated in July 1989, indicating that the 
veteran had been examined and treated at Kabankalan District 
Hospital for several disabilities including malnutrition with 
avitaminosis.  Also submitted was a medical statement from 
Dr. Felipe Garilva, dated in October 1986, also reporting 
that the veteran had been examined and received treatment for 
several disabilities, including avitaminosis with 
malnutrition.  Dr. Garilva stated that the veteran's 
disability was incurred during his period of active duty in 
World War II.  

By a rating action in March 1990, the RO confirmed a previous 
denial of the veteran's claim of entitlement to service 
connection for avitaminosis with malnutrition, in October 
1989, based upon a finding that the veteran was not diagnosed 
or treated for avitaminosis during service.  

The evidence received since the March 1990 decision 
essentially consists of: former POW medical history (VA Form 
10-0048), completed by the veteran in November 1991; a 
medical statement from Gervacio G. Golisao, M.D., dated in 
March 1992; a medical certificate from Avelino A. Alvarez, 
M.D., dated in August 1992; a medical certificate from 
Alberto A. Santiago, M.D., dated in July 1993; a medical 
certificate from Andres T. Albior, M.D., dated in October 
1993; a medical certificate from Jorge H. Sarmento, M.D., 
dated in October 1994; a medical certificate from Josue T. 
Alvarez, M.D., dated in September 1995; an Administrative 
Decision, approved in March 1996; a medical statement from 
Dr. Josue Alvarez, dated in May 1996; a medical statement 
from Dr. Josue Alvarez, dated in July 1996; a copy of the 
medical statement from Dr. Alberto A. Santiago, dated in July 
1993 and received in October 1997; and report of a VA 
examination conducted in October 1997.  

With regard to the newly received items of evidence, while 
not of record in 1990, they are nevertheless not new and 
material, since they essentially confirm what was already 
known in 1990; that is, that the veteran suffers from 
symptomatologies associated with malnutrition and 
avitaminosis.  The additional medical records submitted since 
the 1990 rating decision show continued evaluation and 
treatment for symptoms of avitaminosis and malnutrition.  

The Board notes parenthetically that while the veteran did 
complete a prisoner of war history, he has not been 
recognized as having served any period as a prisoner of war.  
Therefore, he would not be eligible for the lifetime 
presumptions of service connections referable to "prisoner 
of war diseases" including avitaminosis and malnutrition.  
38 U.S.C.A. § 1112(b) (West 1991); 38 C.F.R. § 3.309(c) 
(2000).  This fact is unchanged from the Board's previous 
decision.

The additional medical records do not show that his 
avitaminosis with malnutrition is related to an inservice 
disease or injury.  What was lacking previously, and is still 
lacking, is competent medical evidence linking the veteran's 
avitaminosis and malnutrition to service.  Therefore, the 
additional evidence presented since March 1990 is not new and 
material, and it provides no basis to reopen the claim of 
service connection for avitaminosis and malnutrition.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  

V.  New and material evidence to reopen 
the claim for service connection for 
peptic ulcer disease.

When the RO denied service connection for peptic ulcer 
disease in March 1990, the records were fairly clear.  The 
service medical records included a separation examination, 
conducted in January 1946, which was negative for objective 
findings of a chronic gastrointestinal condition, although 
the veteran gave a history of pain in the right epigastrium.  
The service medical records did not reflect any clinical 
findings or diagnosis of peptic ulcer disease.  The RO also 
considered post-service private medical record indicating 
treatment for an "old ulcer" in May and June 1989.  The RO 
also considered a private medical statement, dated in October 
1986, indicating that the veteran was examined and treated 
for residuals of an "old ulcer."  

By the rating action in March 1990, the RO confirmed a 
previous denial of the veteran's claim of entitlement to 
service connection for peptic ulcer disease in October 1989, 
based on a finding that there was no record of any treatment 
in service for ulcer, and no diagnosis of ulcer was made 
within one year following the veteran's discharge from 
service.  For purposes of this appeal, the "issue at hand" 
concerns whether new and material evidence has been presented 
to show that peptic ulcer was manifested in service or to a 
compensable degree within one year of separation therefrom.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) 
(determining the issue at hand for the purposes of reopening 
a finally denied claim depends on what evidence was before 
the adjudicator when the final decision was made and the 
reasons that were given for the denial of the claim).  

The evidence received since the March 1990 decision 
essentially consists of: the former POW medical history (VA 
Form 10-0048), completed by the veteran in November 1991; a 
medical statement from Gervacio G. Golisao, M.D., dated in 
March 1992; a medical certificate from Avelino A. Alvarez, 
M.D., dated in August 1992; a medical certificate from 
Alberto A. Santiago, M.D., dated in July 1993; a medical 
certificate from Andres T. Albior, M.D., dated in October 
1993; a medical certificate from Jorge H. Sarmento, M.D., 
dated in October 1994; a medical certificate from Josue T. 
Alvarez, M.D., dated in September 1995; an Administrative 
Decision, approved in March 1996; a medical statement from 
Dr. Josue Alvarez, dated in May 1996; a medical statement 
from Dr. Josue Alvarez, dated in July 1996; a copy of the 
medical statement from Dr. Alberto A. Santiago, dated in July 
1993 and received in October 1997; and report of a VA 
examination conducted in October 1997, reflecting a diagnosis 
of "no evidence of gastric/duodenal ulcer."  

Some of the additional evidence in question is not relevant 
to the claim, in that it discloses treatment of disorders 
other than the claimed peptic ulcer disease.  The additional 
private medical records merely confirm that the veteran had 
been receiving treatment for peptic ulcer disease (see, for 
example, private medical statement from Dr. Josue Alvarez 
dated in May 1996), but it is essentially cumulative in 
nature as it merely confirms what had already been 
established: a diagnosis of ulcer disease many years after 
service without a nexus to service.  As such, that evidence 
is not new.  

The Board finds that the veteran has presented no evidence 
which is so significant that it must be considered in order 
to fairly decide the merits of the claim of service 
connection for peptic ulcer disease.  Accordingly, we 
conclude that the evidence received since the March 1990 
decision is not new and material, and does not serve to 
reopen the veteran's claim for service connection for peptic 
ulcer disease.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. § 3.156(a) (2000).  


V.  New and material evidence to reopen 
the claim for service connection for 
gingivitis.

When the RO denied service connection for gingivitis in 
October 1989, the records were fairly clear.  The service 
medical records included a separation examination, conducted 
in January 1946, which reported a finding of gingivitis.  The 
RO also considered post-service private medical records, 
dated from October 1986 to June 1989, indicating treatment 
for several disabilities.  These records did not reflect any 
diagnosis of or treatment for gingivitis.  

By a rating action of October 1989, the RO denied veteran's 
claim of entitlement to service connection for gingivitis, 
based on a finding that it was a congenital or developmental 
condition and, therefore, not a disease or injury within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(2000).  

The evidence received since the March 1990 decision consists 
of: the treatment report from Felipe Garilva, M.D., dated in 
October 1986; the former POW medical history (VA Form 10-
0048), completed by the veteran in November 1991; a medical 
statement from Gervacio G. Golisao, M.D., dated in March 
1992; a medical certificate from Avelino A. Alvarez, M.D., 
dated in August 1992; a medical certificate from Alberto A. 
Santiago, M.D., dated in July 1993; a medical certificate 
from Andres T. Albior, M.D., dated in October 1993; a medical 
certificate from Jorge H. Sarmento, M.D., dated in October 
1994; a medical certificate from Josue T. Alvarez, M.D., 
dated in September 1995; an Administrative Decision, approved 
in March 1996; a medical statement from Dr. Josue Alvarez, 
dated in May 1996; a medical statement from Dr. Josue 
Alvarez, dated in July 1996; a copy of the medical statement 
from Dr. Alberto A. Santiago, dated in July 1993 and received 
in October 1997; and report of a VA examination conducted in 
October 1997.  

The Board notes that the RO originally denied the veteran's 
claim on the basis that the evidence did not reflect a 
finding of gingivitis, and that it was a congenital or 
developmental condition and, therefore, not a disease or 
injury within the meaning of applicable legislation.  The 
evidence received since the October 1989 determination 
includes statements from the veteran and private treatment 
records reflecting a current diagnosis of gingivitis.  This 
evidence is new, inasmuch as it was not previously of record.  
In addition, it obviously bears substantially and materially 
on the question before the Board, that is, whether the 
veteran has a dental disorder, including gingivitis, which is 
related to service.  The fact that the veteran has submitted 
evidence demonstrating a current diagnosis of gingivitis is 
of such significance that it must be considered in order to 
fairly adjudicate the claim.  Accordingly, the Board finds 
that the additional evidence is new and material, warranting 
reopening of the claim for service connection for gingivitis.  

Effective in February 1994, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis were 
not disabling conditions, and could be considered service 
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient treatment pursuant to 38 
C.F.R. § 17.120 (now 38 C.F.R. § 17.161).  38 C.F.R. § 3.149 
(1998).  

As revised in June 1999, the reference in 38 C.F.R. § 4.149 
regarding the dental disabilities for which service 
connection was precluded was eliminated, but nearly identical 
language was entered in 38 C.F.R. § 3.381(a).  In addition, 
all of 38 C.F.R. § 3.382, which allowed for the establishment 
of service connection for Vincent's disease and/or pyorrhea 
under specific circumstances, but, as noted above, stated 
that gingivitis was not a ratable disease entity, was 
eliminated.  Dental disabilities which may be awarded 
compensable disability ratings are now set forth under 38 
C.F.R. § 4.150 (2000).  These disabilities include chronic 
osteomyelitis or osteoradionecrosis of the maxilla or 
mandible, loss of the mandible, nonunion or malunion of the 
mandible, limited temporomandibular motion, loss of the 
ramus, loss or the condyloid or coronoid processes, loss of 
the hard palate, loss of teeth due to the loss of substance 
of the body of the maxilla or mandible and where the lost 
masticatory surface cannot be restored by suitable 
prosthesis, when the bone loss is a result of trauma or 
disease but not the result of periodontal disease.  38 C.F.R. 
§ 4.150, Diagnostic Codes 9900-9916.  

Notwithstanding the changes enacted by the June 1999 
amendments, application of either the old or revised version 
of the regulations to the facts in this case produces the 
same result because service connection for dental 
disabilities associated with "periodontal diseases," which 
include gingivitis, see 62 Fed. Reg. 8201, 8203 (1997) (under 
the new regulation, "periodontal disease" was to be 
substituted for the terms "gingivitis," "Vincent's disease," 
and "pyorrhea"), may be granted only for the purpose of 
establishing eligibility for outpatient dental treatment in 
accordance with 38 C.F.R. § 17.161. 38 C.F.R. § 3.381 (2000).  
Hence, the Board need not determine which version of the 
regulations is more favorable to the facts in this case.  

The Board observes that the veteran's claim of service 
connection for gingivitis for compensation purposes was 
adjudicated by the RO under the pre-1999 amendments to 38 
C.F.R. §§ 3.381, 3.382.  See Statement of the Case, under 
cover letter dated in March 1998.  However, in view of the 
fact that both the old and amended versions of the 
regulations produce the same result with respect to his 
claim, the Board concludes that he will not be prejudiced by 
a disposition of his appeal at this time.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  In addition, the Board finds that 
notwithstanding the recent amendments to the law enacted by 
the Veterans Claims Assistance Act of 2000, no undue 
prejudice to the veteran is evident by a disposition by the 
Board herein, as the amended provisions of the Act 
specifically provide that VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim. See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000).  For 
the reasons set forth below, the Board has found that the 
veteran's claim lacks legal merit under the law and 
therefore, there is no reasonable possibility that further 
assistance or development of the claim at the RO-level will 
result in a grant of the benefits sought.  

In view of the foregoing, the Board will deny entitlement to 
service connection for gingivitis for purposes of payment of 
disability compensation.  The medical evidence of record 
reflects that the veteran was diagnosed with gingivitis 
during and after service.  However, as set forth above, the 
regulations in effect both before and after June 1999 provide 
that periodontal diseases, which include gingivitis, are 
service connectable only for treatment purposes, not for 
compensation purposes.  The Board is bound by the regulations 
of the Department.  38 U.S.C.A. § 7104(c) (West 1991).  Where 
the law and not the evidence is dispositive of the issue 
before the Board, as in this case, the claim is denied 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Accordingly, the appeal as to this issue 
must fail.  



ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for peripheral 
neuritis, the appeal is granted, to this extent only.  

New and material evidence not having been submitted to reopen 
a claim for service connection for rheumatic arthritis, the 
appeal is denied.  

New and material evidence not having been submitted to reopen 
a claim for service connection for avitaminosis with 
malnutrition, the appeal is denied.  

New and material evidence not having been submitted to reopen 
a claim for service connection for peptic ulcer disease, the 
appeal is denied.  

Entitlement to service connection for gingivitis is denied.  



REMAND

The Veterans Claims Assistance Act of 2000 redefined VA's 
obligations with respect to the duty to assist, and 
superseded the decision of the of the U.S. Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 (July 
14, 1999), en banc consideration denied, 13 Vet. App. 205 
(1999) (per curiam), remanded sub nom. Morton v. Gober, No. 
99-7191 (Fed. Cir. Aug. 17, 2000) (unpublished per curiam 
order), opinion withdrawn and appeal dismissed, 14 Vet. App. 
174 (2000) (per curiam), which had held that VA cannot assist 
in the development of a claim that is not well-grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date. 
VCAA, § 7, subpart (a), 114 Stat. 2096, 2099-2100.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Because of the 
change in the law brought about by the Veterans Claims 
Assistance Act of 2000, a remand in this case is required for 
compliance with the notice and duty-to-assist provisions 
contained in the new law. See VCAA, §§ 3-4, 114 Stat. 2096, 
2096-99 (West Supp 2000).  

Under the VCAA, VA must afford a claimant an examination when 
there is evidence of current disability or symptoms of a 
current disability, evidence that the disability may be 
related to service, and the evidence of record is 
insufficient to decide the claim.  In this case there is 
medical evidence of a current neurological disorder, 
diagnosed as peripheral neuropathy of the extremities, the 
veteran has essentially reported a continuity of 
symptomatology since service and medical professionals have 
also suggested that there may be a link between the current 
disorder and service.  However, it is unclear whether the 
medical professionals have had an opportunity to review the 
entire record.  Accordingly, given the evidence suggesting 
that the veteran's currently diagnosed peripheral neuropathy 
is directly due to service, the Board finds that the veteran 
should be afforded a VA examination to include an opinion as 
to the likely etiology of any current peripheral neuropathy.  

In its previous remand the Board requested that the veteran 
undergo an examination to determine the etiology of any 
current right hand tremors including whether the tremors were 
related to peripheral neuropathy.  The veteran was afforded 
an examination in which it was opined that the hand tremors 
were unrelated to peripheral neuropathy.  However, no opinion 
was provided as to the etiology of any current right hand 
tremors.  Such an opinion is necessary in light of the 
finding of right hand tremors at the time of the veteran's 
examination for separation from service.  A remand by the 
Board confers on an appellant the right to VA compliance with 
the terms of the remand order and imposes on the Secretary a 
concomitant duty to ensure compliance with those terms.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall 
the Court held that "where . . . the remand orders of the 
Board . . . are not complied with, the Board itself errs in 
failing to insure compliance."  Id.

While the Board regrets further delay in its consideration of 
the veteran's case, in the interest of due process and 
fairness, it firmly believes that his case must be REMANDED 
to the RO for the following actions: 

1.  The RO should contact the veteran and 
ask him to furnish the names and 
addresses of all VA and non-VA medical 
providers who have treated him for 
peripheral neuropathy or right hand 
tremors since his service discharge.  
After obtaining the appropriate signed 
authorizations for release of information 
from the veteran, the RO should obtain 
and associate with the claims file 
legible copies of all treatment reports, 
which have not been previously secured.  
If private treatment is reported and 
those records are not supplied by the 
providers, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  Regardless of the 
veteran's response, the RO should secure 
copies of all outstanding VA treatment 
reports.  

2.  Thereafter, the veteran should be 
afforded a neurological examination in 
order to determine the nature and 
etiology of any peripheral neuropathy and 
right hand tremors.  Any tests or studies 
deemed appropriate by the examiner to 
make this determination should be 
undertaken.  The report of examination 
should include a detailed account of the 
veteran's subjective complaints, as well 
as a complete listing of all objective 
manifestations of the veteran's 
peripheral neuropathy.  The examiner 
should be asked to review the evidence 
contained in the claims file, along with 
a copy of this REMAND, and provide an 
opinion as to whether it is at least as 
likely as not that the veteran's 
currently diagnosed peripheral neuropathy 
had its onset in military service or is 
otherwise due to military service.  The 
examiner should also express opinions as 
to the likely etiology of any current 
right hand tremors, and whether it is at 
least as likely as not that current right 
hand tremors are related to the right 
hand tremors identified in service.  The 
examiner should provide a reason for any 
opinion provided.

3.  Thereafter, the RO must review the 
claims file and ensure that all 
development actions, including the 
neurological examination, have been 
conducted and completed in full.  If any 
development is incomplete, the RO should 
take appropriate corrective action.  
Stegall v. West, 11 Vet. App. 268 (1998); 
38 C.F.R. § 4.2 (2000).  

4.  Following completion of the 
development requested hereinabove, RO 
should adjudicate the issue of 
entitlement to service connection for 
peripheral neuropathy on a de novo basis.  
The RO must ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106- 475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted and any 
additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  The veteran and 
his representative should be afforded the 
opportunity to respond thereto.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  The veteran 
is advised that the examination requested in this remand is 
deemed necessary to evaluate his claims and that his failure, 
without good cause, to report for scheduled examinations 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2000).

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purposes of this REMAND are to further 
develop the record and to accord the veteran due process of 
law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 



